 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8

 9                                   UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12   KELLY CLAYTON O/B/O                                ) Case No. 2:18-cv-03097-AC
     MARKELL MILES,                                     )
13                                                      )
                 Plaintiff,                             )
14                                                      )
     v.
                                                        ) STIPULATION AND PROPOSED ORDER
15
     ANDREW M. SAUL,                                    )
16   Commissioner of Social Security,                   )
                                                        )
17             Defendant.                               )
                                                        )
18                                                      )
19
               Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
20
     Plaintiff shall have an eight (8) day extension of time until September 13, 2019, in which to e-
21
     file her Motion for Summary Judgment. Defendant shall file any opposition, including cross-
22
     motion, on or before October 11, 2019. This extension is necessitated due to Plaintiff’s
23
     counsel’s schedule of administrative hearing and district court briefs due (seventeen opening
24
     briefs and four reply briefs due). Plaintiff makes this request in good faith with no intention to
25
     unduly delay the proceedings. Defendant has no objection and has stipulated to the requested
26
     relief.
27

28


                                                         1
     STIPULATION AND ORDER
 1   Dated: September 5, 2019   /s/HARVEY P. SACKETT
 2                              HARVEY P. SACKETT
                                Attorney for Plaintiff
 3                              KELLY CLAYTON O/B/O
                                MARKELL MILES
 4

 5   Dated: September 5, 2019   /s/MICHAEL K. MARRIOTT
                                MICHAEL K. MARRIOTT
 6                              Special Assistant U.S. Attorney
 7                              Social Security Administration
                                [*As authorized by email 9/5/19]
 8

 9   IT IS ORDERED.

10
     Dated: September 6, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   2
     STIPULATION AND ORDER
